Citation Nr: 1035161	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left knee.

2.  Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1976 to December 1978, 
and also had reserve service both before and after this period.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied service connection for 
a left knee disability and a bilateral hearing loss disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a left 
knee disability and a bilateral hearing loss disability.  For the 
reasons that follow, the Board finds that further development is 
warranted before these claims can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist the veteran in the development of the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  This 
duty includes assisting him in obtaining service treatment 
records.  See id.  In this regard, VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency and will end its efforts only if it 
concludes that the records sought do not exist or that further 
efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or agency 
advises VA that the requested do not exist or the custodian does 
not have them.  Id. 

Here, in November 2007, the RO submitted a request to the 
National Personnel Records Center (NPRC) for the Veteran's 
service treatment records from May 1976 to December 1978.  The 
NPRC responded that the requested records had been mailed in 
microfiche form.  However, these records solely consist of 
examinations performed in connection with the Veteran's reserve 
service in the 1980's after he separated from active duty.  The 
NPRC never indicated that records from the Veteran's period of 
active duty were lost or missing.  Thus, although the RO made a 
formal finding of unavailability with respect to these records, 
there is no evidence in the claims file corroborating that these 
records are in fact unavailable.  

Further, the Veteran claims that he injured his left knee during 
his reserve service while engaged in training exercises.  There 
is no indication in the claims file that the RO attempted to 
obtain the Veteran's service treatment records for the period of 
his reserve service prior to May 1976 or to identify dates of 
active duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) for this period.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) 
should again attempt to obtain the Veteran's 
service treatment records for his period of 
active duty from May 16, 1976 to December 12, 
1978.  If the AOJ is unable to obtain these 
records, the NPRC or other appropriate 
records repository must confirm that they are 
lost or missing and a copy of this response 
associated with the claims file.  In that 
case, the Veteran must be notified of this 
fact and a copy of such notification 
associated with the claims file. 

2.  The AOJ should request the Veteran's 
service treatment records for his entire 
period of reserve service prior to May 1976.  
The AOJ should also request identification of 
any periods of ACDUTRA, INACDUTRA, and/or 
active duty, and obtain any line of duty 
(LOD) determinations.  The character of 
service should be provided for any periods of 
active duty. 

3.  After the above development is completed, 
the AOJ should undertake any additional 
development that may be warranted based on 
the evidence obtained.  Thereafter, the AOJ 
should readjudicate the claim on the merits.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


